                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    CLARKSBURG

CYNTHIA D. PAJAK,

       Plaintiff,

v.                                                  Civil Action No. 1:19-CV-160
                                                    (JUDGE KEELEY)
UNDER ARMOUR, INC.,
UNDER ARMOUR RETAIL, INC.,
AND BRIAN BOUCHER,

       Defendants.

           MEMORANDUM OPINION AND ORDER, AFTER REMAND,
         RESULTING FROM FURTHER REVIEW OF UNDER ARMOUR’S
       PRIVILEGE LOG AND DOCUMENTS SUMMARIZED THEREIN, AND
     FINDING THAT UNDER ARMOUR NEED NOT DISCLOSE ITEMS LISTED

                             I. PROCEDURAL BACKGROUND

       On August 10, 2021, Senior United States District Judge Irene M. Keeley conducted a

hearing to address a number of pending issues herein. One item which Judge Keeley addressed is

Plaintiff’s objections [ECF No. 425] to a Memorandum Opinion and Order [ECF No. 403] issued

by the undersigned Magistrate Judge on May 21, 2021. The undersigned’s Memorandum Opinion

and Order of May 21, 2021 addressed issues raised in Plaintiff’s motion to compel [ECF No. 369]

Under Armour to respond to certain discovery requests related to Plaintiff’s claims of intentional

spoliation. One such contention in Plaintiff’s motion [ECF No. 369] was that Under Armour had

not produced a privilege log with respect to a number of communications and documents which

Under Armour had withheld on the basis of privilege.

       In the undersigned’s prior Memorandum Opinion and Order [ECF No. 403], Under Armour

was ordered to produce such a privilege log by May 28, 2021. It appears that Under Armour


                                                1
produced such a privilege log as directed. However, in the proceeding before Judge Keeley on

August 10, 2021, Plaintiff noted that there had been no further Court review of the privilege log.

Thus, Judge Keeley in her resulting Order [ECF No. 492] remanded this issue and directed that

the undersigned further review it.

        Then, by Order dated August 13, 2021, the undersigned ordered Under Armour to produce

the privilege log in question [ECF No. 496]. Under Armour produced the privilege log that same

day. Under Armour actually provided the original privilege log created pursuant to the above-

noted Order of May 21, 2021 (and produced by Under Armour on May 28, 2021) as well as the

Third Amended Privilege Log, which was provided to the Court on July 28, 2021.1 The Third

Amended Privilege Log contains the information from the original privilege log, but also includes

updated information concerning later-generated communications.

        Thereafter, the undersigned entered an Order [ECF No. 499] on August 16, 2021 directing

Under Armour to provide to the Court the communications listed on the Third Amended Privilege

Log for an in camera review. Under Armour timely provided these materials to the Court.2 By this

same Order, the Court permitted Plaintiff to lodge specific objections to the privilege log. Plaintiff

filed her objections on August 23, 2021, which include both narrative argument [ECF No. 502]

and a version of the Third Amended Privilege Log to which Plaintiff added annotations with

objections to particular entries. [ECF No. 502-1]. Under Armour filed its response to Plaintiff’s

objections on September 7, 2021. [ECF No. 514].3



1
  These versions of the privilege log are filed in this matter on the Court’s CM/ECF system for access by
Court staff only. [See ECF No. 522 and attachments thereto]. These materials are not confidential, and have
been provided to Plaintiff, but nonetheless are restricted on the CM/ECF system out of an abundance of
caution.
2
  These materials are filed in this matter on the Court’s CM/ECF system for access by Court staff only. [See
ECF No. 525 and attachments thereto].


                                                     2
                                  II. REVIEW AND ANALYSIS

                        A. Discovery Process and Assertion of Privilege

       Under the Federal Rules of Civil Procedure:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party’s claim or defense and proportional to the needs of the case, considering
       the importance of the issues at stake in the action, the amount in controversy, the
       parties’ relative access to the relevant information, the parties’ resources, the
       importance of the discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweighs the likely benefit.

Fed. R. Civ. P. 26(b)(1) (emphasis added). As the undersigned as summarized in the context of

other discovery issues in this matter, in civil actions such as this one where the Court’s jurisdiction

is based upon the parties’ diversity of citizenship, the federal common law governs the

applicability of the work product doctrine, while state law governs the applicability of the attorney-

client privilege. Nicholas v. Bituminous Cas. Corp., 235 F.R.D. 325, 329 n. 2 (N.D.W.V. 2006).

       As for the attorney-client privilege, the Supreme Court of the United States has explained:

       The attorney–client privilege is the oldest of the privileges for confidential
       communications known to the common law. Its purpose is to encourage full and
       frank communication between attorneys and their clients and thereby promote
       broader public interests in the observance of law and administration of justice. The
       privilege recognizes that sound legal advice or advocacy serves public ends and
       that such advice or advocacy depends upon the lawyer's being fully informed by
       the client.

Upjohn Co. v. United States, 449 U.S. 383, 389 (1981) (citation omitted). Moreover, under West

Virginia caselaw:

       In order to assert an attorney-client privilege, three main elements must be present:
       (1) both parties must contemplate that the attorney-client relationship does or will
       exist; (2) the advice must be sought by the client from that attorney in his capacity
       as a legal adviser; (3) the communication between the attorney and client must be
       identified to be confidential.

State ex rel. U.S. Fid. & Guar. Co. v. Canady, 194 W. Va. 431, 442, 460 S.E.2d 677, 688 (1995)

(quoting Syl. Pt. 2, State v. Burton, 163 W. Va. 40, 254 S.E.2 129 (1979)).

                                                  3
         Of course, the work product doctrine is long established. “[W]hile the protection of opinion

work product is not absolute, only extraordinary circumstances requiring disclosure permit

piercing the work product doctrine. We acknowledge that the opinion work product rule should be

jealously guarded . . .” In re Doe, 662 F.2d 1073, 1079 (4th Cir. 1981). Our Fourth Circuit has

explained that there are two kinds of work product: (1) that which is “absolutely” immune, being

“the pure work product of an attorney insofar as it involves mental impressions, conclusions,

opinions, or legal theories ... concerning the litigation” and which “is immune to the same extent

as an attorney-client communication” and (2) that which is “qualifiedly immune, being “[a]ll other

documents and tangible things prepared in anticipation of litigation or for trial may be discovered,

but only on a showing of ‘substantial need.’” Nat'l Union Fire Ins. Co. of Pittsburgh, Pa. v. Murray

Sheet Metal Co., 967 F.2d 980, 984 (4th Cir. 1992) (quotations and citations omitted). “[O]ur

adversary system depends on the effective assistance of lawyers, fostered by the privacy of

communications between lawyer and client and the privacy in development of legal theories,

opinions, and strategies for the client.” Id. at 983.

         Certainly, the undersigned recognizes that, at least as to the attorney-client privilege, and

arguably as to the work-product protection, the burden is on the party asserting the privilege or

protection to demonstrate applicability of the same. In re Grand Jury Subpoena: Under Seal, 415

F.3d 333, 338-339 (4th Cir. 2005).

         It is contemplated under both the Federal Rules of Civil Procedure and this Court’s Local

Rules that certain privileged material may be withheld from production to an opponent. However,

in so doing, the party withholding the information typically must provide a “privilege log.” To this

end:

       When a party withholds information otherwise discoverable by claiming that the information
       is privileged or subject to protection as trial-preparation material, the party must:

                                                   4
          (i) expressly make the claim; and

          (ii) describe the nature of the documents, communications, or tangible things not
       produced or disclosed—and do so in a manner that, without revealing information itself
       privileged or protected, will enable other parties to assess the claim.

Fed. R. Civ. P. 26(b)(5)(A). Additionally, the Court’s Local Rules provide, in pertinent part, that:

       The following information shall be provided in an objection [when asserting a claim
       of privilege], unless divulgence of such information would cause disclosure of the
       allegedly privileged information:
               (1) For documents:
                       (a) the type of document (e.g., letter or memorandum);
                       (b) the general subject matter of the document;
                       (c) the date of the document; and
                       (d) such other information as is sufficient to identify the document
                       for purposes of a subpoena duces tecum, including, where
                       appropriate, the author of the document, the addressees of the
                       document, any other recipients shown in the document and, where
                       not readily apparent, the relationship of the author, addressees and
                       recipients to each other[.]

LR Civ. P. 26.04(a)(2)(B).

                    B. Timeliness of Plaintiff’s Objections to Privilege Log

       Not until the above-noted hearing on August 10, 2021 before Judge Keeley did Plaintiff

first object to the privilege log at issue here. Plaintiff did so verbally. Under Armour argues that

most of Plaintiff’s objections are untimely. Under Armour points out that the Court’s Local Rules

require motions to compel and other motions in aid of discovery to be made within 30 days of the

due date of a discovery response or disclosure. LR Civ. P. 37.02(b). Here, Under Armour argues

that Plaintiff’s objections should be viewed as a motion to compel or motion in aid of discovery.

Thus, Under Armour argues that Plaintiff’s objections here are timely only as to the small number

of new documents included in the Third Amended Privilege Log, which is the only version of the

privilege log produced within 30 days of Plaintiff making argument on August 10, 2021. As such,

Under Armour objects to Plaintiff’s challenges as untimely as to the bulk of the privilege log,

                                                 5
because prior versions of the privilege log all were produced more than 30 days prior to August

10, 2021 when Plaintiff lodged objections.

        The undersigned declines to adopt Under Armour’s argument here. The matter has been

remanded to review the substance of the entirety of the privilege log and documents summarized

therein. Accordingly, the undersigned reviews all documents memorialized in the Third Amended

Privilege Log, not just the smaller number of documents as Under Armour urges.

                              C. Review of Privilege Log for Sufficiency,
                              and Review of Plaintiff’s Other Objections

        Plaintiff’s objections to the privilege log appear to be of two different stripes – Plaintiff

objects either to the sufficiency of certain privilege log entries themselves, or to the assertion of

privilege at all as to the other entries.4

                             1. Sufficiency of Certain Privilege Log Entries

        As to the first issue, the sufficiency of privilege log entries, Plaintiff lodges the same

objection as to several entries: “Insufficient description to enable other parties to assess claims of

attorney-client privilege and/or work product protection. See Fed. R. Civ. P. 26(b)(5)(A); Local R.

Civ. P. 26.04(a)(2).” Plaintiff does not argue that privilege is asserted improperly so much as she

argues that she cannot for herself determine if a document is privileged in the first place. However,

the undersigned concludes that the entries adhere to both the letter and the spirit of the above-cited

requirements for privilege logs in Fed. R. Civ. P. 26(b)(5)(A) and LR Civ. P. 26.04(a)(2)(B).

Certainly, the entries identify the types of documents and their subject matter(s), as well as the

authors, recipients, dates, and custodians of the documents. Also, Under Armour specifies the basis


4
  In recent orders, the undersigned has evaluated Plaintiff’s claims that the crime-fraud exception should
allow her to obtain materials otherwise protected by the attorney-client privilege and/or work product
doctrine. In the instant review, such argument is not before the undersigned. Rather, irrespective of crime-
fraud, Plaintiff objects to the sufficiency of a given entry on the privilege log, or argues that the information
simply is not protected by the attorney-client privilege or the work product doctrine in the first place.

                                                       6
for withholding the documents in each entry (attorney-client, work product, or both), how the

document noted in each entry relates to the litigation, and each document’s Bates number. It is

unclear what more Plaintiff would have Under Armour reveal in the privilege log without actually

disclosing the contents of the protected material.

        Plaintiff’s objections are broad and do not reflect discrete, specific concerns. But what is

more, the undersigned has conducted an in camera examination of these materials. They are

communications between and among those in Under Armour’s in-house legal department and/or

Under Armour’s outside counsel. And they are communications which occurred during the time

this matter has been pending, many of which arose only after Plaintiff brought her claims for

intentional spoliation, which cuts against any suggestion that the communications were not in aid

of litigation. Based on this in camera review, it is clear that the documents are privileged and

confidential and should be protected as such.

               2. Whether Privilege is Properly Asserted for Remaining Log Entries

        As to the second issue, for nearly all of the remaining privilege log entries, Plaintiff argues

that the entries simply should not be deemed privileged and confidential.5 Plaintiff lodges two

principal objections here: (1) “What an individual was told regarding preservation obligations is

discoverable, not attorney-client privileged or work product. See ECF No. 493 at 52,” and (2)

“Efforts to gather, preserve, or archive discovery does not invade the attorney-client privilege or

work product. See ECF No. 493 at 53-54.” Plaintiff’s citations to the ECF system are to a transcript




5
 It its response [ECF No. 514], Under Armour states that after the hearing on August 10, 2021 before Judge
Keeley, Under Armour produced supplemental discovery to Plaintiff which it earlier had withheld and
which was communications between its in-house legal department and co-Defendant Brian Boucher about
Boucher’s obligations to preserve evidence on electronic devices. The undersigned’s Order here, then, does
not address Plaintiff’s arguments as to those entries on the privilege log, those entries being
UAPrivileged00003, UAPrivileged 000227, and UAPrivileged 00229-231.

                                                    7
of the proceeding on August 10, 2021 before Judge Keeley at points in the proceeding where,

Plaintiff says, the Court directed the relief Plaintiff seeks.

        Upon closer review of the prior proceedings and the record otherwise herein, the

undersigned is not convinced that the scope of discovery which Judge Keeley intended to be

permitted here is so sweeping as Plaintiff urges. Based on the undersigned’s in camera review of

these materials, it is evident that the communications Plaintiff seeks are not solely about Under

Armour’s efforts to locate and preserve evidence. While some of the communications may have

elements of that, more fundamentally, they are communications in anticipation of litigation and/or

trial, and/or records of counsel’s impressions of aspects of the pending case. The documents

withheld reflect an array of communications between and among in-house and outside counsel and

staff. The communications concern, for example, whether discoverable information is available

and if it is, how it could be obtained, as well as the status of efforts to answer discovery requests.

And they concern opinions about what may be discoverable in the first place. In other words, the

documents are not simply mechanistic back-and-forth communications about efforts to retain or

locate information, but rather are imbued with legal counsel’s thoughts, reflections, advice,

directives, and updates. They are, in short, the very sorts of materials the privileges are intended

to protect from disclosure to an adversary.

                                         III. CONCLUSION

        Based on the foregoing, therefore, the undersigned FINDS that the information

memorialized in the Third Amended Privileged log is properly shielded from disclosure, and that

Under Armour need not be compelled to produce documents summarized therein.

        It is all so ORDERED.




                                                   8
       The Clerk of the Court is directed to provide a copy of this Order to all counsel of record,

as applicable, as provided in the Administrative Procedures for Electronic Case Filing in the United

States District Court for the Northern District of West Virginia.

       DATED: September 15, 2021




                                                 9
